Citation Nr: 1015777	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diplopia, claimed as 
vision loss.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  This matter was before the Board 
in September 2008, at which time it was remanded for the 
issuance of a statement of the case.  Thereafter, the Veteran 
perfected his appeal by filing a substantive appeal.  The 
case has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims he has loss of vision related to military 
service.  Review of service treatment records reveal that in 
August 1973 the Veteran was seen at a military dispensary 
with complaints of blurred vision when "wakening and 
standing."  He also visited the optometry clinic in August 
1973 complaining of an inability to read close-up.  His 
visual acuity at that time was 20/30 for both eyes.  There 
were no complaints or findings of diplopia in the service 
medical folder.  A review of the reports of medical 
examination and history at the time of enlistment into the 
military in September 1972, shows the Veteran had visual 
acuity of 20/20 for distant vision in both eyes and J-1 
[Jaeger scores] with near vision for both eyes.  There were 
no abnormalities of the eyes noted on clinical evaluation.  
According to the discharge reports of medical examination and 
history in January 1974, the Veteran had visual acuity of 
20/20 for distant vision in both eyes and J-1 with near 
vision for both eyes.  Evaluation of his eyes showed normal 
findings.  In the Report of Medical History, however, the 
Veteran indicated that he did not have vision in both eyes.

Post-service the Veteran underwent VA examinations in July 
1974 and January 2003.  The July 1974 examination of his eyes 
revealed normal findings.  A January 2003 VA examination 
report reflects that refractive error was corrected by 
eyeglasses.  In a September 2002 private neurological 
evaluation report, it was noted that the Veteran's visual 
acuity was 20/30 with the right eye and 20/40 with the left 
eye.  In a May 2004 neurological report by the Veteran's 
private physician, Dr. A.M., it was noted that the Veteran 
had been complaining of visual problems, episodic diplopia, 
bilateral orbital pain, blurred vision and decreased visual 
acuity.  

A VA examination for the purpose of obtaining a nexus opinion 
has not been provided for this claim and, in this case, based 
on the evidence of in-service complaints of vision problems, 
and the Veteran's private physician's recording of visual 
problems to include episodic diplopia, the Board finds that 
an examination and opinion are needed.  See 38 U.S.C.A. 
§5103A (d). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA eye examination to determine the nature 
and etiology of any diplopia.  If diplopia 
is found, the examiner should indicate 
whether it is at least as likely as not 
etiologically related to service, 
including the reported decreased visual 
and blurred vision referred to in the 
service medical folder.  All findings 
should be reported in detail.  Any 
appropriate diagnostic tests and studies 
should be accomplished.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The examiner 
is also requested to provide a rationale 
for any opinion expressed.

2.  The RO/AMC should then re-adjudicate 
the issue of entitlement to service 
connection for diplopia.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


